Citation Nr: 1451736	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for cardiovascular disease and, if so, whether service connection for cardiovascular disease as due to herbicide exposure is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from December 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied the Veteran's claim for service connection for heart disease.

In this regard, while the November 2011 rating decision and May 2012 statement of the case did not characterize the Veteran's claim as a petition to reopen, a July 2003 rating decision specifically denied service connection for cardiovascular disease.
As the Veteran's current claim for service connection for cardiovascular disease involves the same factual basis as the claim adjudicated in the July 2003 rating decision, such is more appropriately viewed as a petition to reopen a previously denied claim and has been characterized as such on the first page of this decision. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

In January 2013, the Veteran, his spouse, and a friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through January 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Such treatment records were not considered in the May 2012 statement of the case and a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence has not been submitted.  However, as the Veteran's petition to reopen his claim for is granted herein and the reopened claim is remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of his claim.  As such, no prejudice results to the Veteran as a result of the Board's consideration of this evidence for the limited purposes of reopening the claim and issuing a comprehensive and thorough remand.  

The reopened issue of entitlement to service connection for cardiovascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in July 2003, the RO denied the Veteran's claim of entitlement to service connection for cardiovascular disease.

2.  Evidence added to the record since the last final denial in July 2003 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cardiovascular disease.


CONCLUSIONS OF LAW

1.  The July 2003 decision that denied the Veteran's claim of entitlement to service connection for cardiovascular disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cardiovascular disease.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for cardiovascular disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran previously claimed entitlement to service connection for a heart condition in February 2003.  In a July 2003 decision, the RO considered the Veteran's service treatment records, VA treatment records dated through February 2003, and private treatment records dated through March 2003.  The RO noted that the Veteran's service treatment records did not show a report, treatment, or a diagnosis referable to a cardiovascular condition.  It was further observed that the Veteran's VA treatment records showed a history of congestive heart failure in 1997 and that his private treatment records showed a diagnosis of borderline cardiomegaly and atherosclerosis with a January 2003 ECG showing an impression of mild hypertrophy of the left ventricle.  Ultimately, the RO concluded that the Veteran's cardiovascular disease was not incurred in or aggravated by service and did not manifest to a compensable degree during the presumptive one year period following service discharge.

The Veteran filed a notice of disagreement with respect to this decision in August 2003 and a statement of case was issued in May 2004.  However, he did not thereafter perfect an appeal to the Board.   As such, the July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2014].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for cardiovascular disease was received prior to the expiration of the appeal period stemming from the July 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

No further communication regarding the claim of entitlement to service connection for cardiovascular disease was received until March 2011 when VA received the Veteran's petition to reopen such claim.   Evidence received since the July 2003 decision consists of VA treatment records, a July 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) report, and the January 2013 hearing testimony offered by the Veteran, his spouse, and a friend.  Moreover, the Veteran described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the July 2011 IHD DBQ report and January 2013 hearing testimony, the Board finds that the evidence received since the July 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for cardiovascular disease was previously denied as a relationship between such disability and service was not shown.  The July 2011 VA IHD DBQ report confirms that the Veteran had been diagnosed with coronary artery disease.  The Veteran also testified regarding his in-service duties, including transporting personnel from his ships to shore in Vietnam, as well as his in-service herbicide exposure during his January 2013 hearing.  Further, his spouse testified regarding the Veteran's contemporaneous reports of transporting personnel from his ship to shore in Vietnam.  Such testimony suggests that the Veteran may been present in Vietnam and offers a more complete view of his claim.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for cardiovascular disease is reopened.


ORDER

New and material evidence having been received, the claim for service connection for cardiovascular disease, is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for cardiovascular disease so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the record reflects a current diagnosis of coronary artery disease.  The Veteran alleges that such disorder is attributable to his exposure to herbicides during service.  Specifically, he alleges that his duties as coxswain and boatswain mate aboard the U.S.S. Galveston and U.S.S. Buckley required him to operate a small boat to transfer personnel ashore to Vietnam.  He testified during his January 2013 hearing that he had taken between five and 10 such trips.  In addition, the Veteran's spouse testified that she had known the Veteran since 1966 and that he had told her that he transferred personnel from ship to Vietnam shore in 1967.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.   Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267  (U.S. Jan. 21, 2009), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts. 

The Board notes that, although ischemic heart disease is a disease which may be presumed to have resulted from herbicides exposure under the provisions of 38 C.F.R. § 3.309(e), in order to establish a claim of entitlement to service connection for these diseases based on herbicide exposure, there must be evidence that the Veteran served in country in Vietnam for some portion of the applicable time period. 

In the instant case, the Veteran has alleged that he actually set foot in Vietnam.  The available service personnel records show that the Veteran was assigned to the U.S.S. Galveston from June 1965 to November 1966 and to the U.S.S. Buckley from March 1967 to January 1969.  The records further indicated that the U.S.S. Buckley contributed to the direct combat support to the Republic of Vietnam from February 1968 to July 1968.

As record establishes that the Veteran has been diagnosed with ischemic heart disease and has claimed herbicide exposure coincident with his service on the U.S.S. Galveston and U.S.S. Buckley, the sole remaining issue is whether the Veteran was actually present in Vietnam or the inland waterways and hence presumably exposed to herbicides.  The Board finds insufficient information of record to evaluate this theory of exposure, and finds a further duty on the part of VA to attempt to corroborate the Veteran's claimed mainland visitation.  The case, therefore, is remanded to request a search of the deck logs for the U.S.S. Galveston from June 1965 to November 1966 and from the U.S.S. Buckley from February 1968 to July 1968 to verify whether there were shore parties or the transfer of personnel from ship to the Vietnam shore during those periods.  In addition, the Veteran's complete service personnel records, to include his performance reports, should be obtained as such may document his required duties.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records, to include any performance or duty reports, from any appropriate source. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.§ 3.159(e).   

2.  Contact the appropriate entity to request a search of the deck logs for the U.S.S. Buckley from February 1968 to July 1968 to verify whether there were shore parties or transfer of personnel from the ship to the Vietnam shore during those periods.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
   
3.  Contact the appropriate entity to request a search of the deck logs for the U.S.S. Galveston  from June 1965 to November 1966 to verify whether there were shore parties or transfer of personnel from the ship to the Vietnam shore during those periods.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


